 1   Sunethra Muralidhara
     Nevada Bar No. 13549
 2   Wright Marsh & Levy
     300 S. Fourth Street, Suite 701
 3   Las Vegas, NV 89101
 4   Phone: (702) 382-4004
     Fax: (702) 382-4800
 5   smuralidhara@wmllawlv.com

 6   Attorney for Defendant Smith
 7
                                    UNITED STATES DISTRICT COURT
 8
                                           DISTRICT OF NEVADA
 9
10   UNITED STATES OF AMERICA,                               Case No. 2:15-CR-00269-RFB-BNW
11                  Plaintiff,                               UNOPPOSED MOTION TO MODIFY
                                                             CONDITIONS OF PRETRIAL RELEASE
12          v.                                               AND PROPOSED ORDER
13   MARK SMITH,
14                  Defendant,
15
16          The Defendant, Mark Smith, through his attorney, Sunethra Muralidhara Esq., Wright Marsh &
17   Levy, respectfully moves this Honorable Court to modify conditions of his pretrial release by removing
18   drug testing requirements and modifying employment conditions.             The government and Pretrial
19   Services are in agreement with the Defendant’s request. Thus, this motion is filed unopposed.
20                                                ARGUMENT
21          On October 8, 2015, Mr. Smith was ordered released on a personal recognizance bond. ECF 5.
22   He is required to abide by numerous conditions, including but not limited to, and in pertinent part:
23                  Condition     29—Employment—the          defendant     is   prohibited   from
24                  employment/self-employment in a setting where he has access to financial
25                  transactions or the personal identifiers of another.
26                  Condition 38—Substance Abuse Testing and Treatment—The defendant
27                  shall submit to any testing required by Pretrial Services…to determine
28                  whether the defendant is using a prohibited substance…
 1                  Condition 39—The defendant shall pay for all or part of the cost of the

 2                  testing program…

 3                  Condition 74—Other Conditions—Do not obtain/engage in employment

 4                  involving the solicitation of money.

 5   ECF 5. Mr. Smith entered into a plea agreement on October 8, 2015. ECF 6. His

 6   sentencing is currently set for August 22, 2019 at 2:00 p.m.

 7          Mr. Smith has been doing exceptionally well during his 3.5 years on pretrial supervision. He

 8   has never tested positive for a controlled substance and has abided by all other conditions of pretrial

 9   release.   The parties and Pretrial agree that conditions 38 and 39 are no longer necessary given the

10   posture of the case and Mr. Smith’s commitment to living a drug free lifestyle. Neither Pretrial Officer

11   Ronald Pease nor AUSA Daniel Cowhig has any objection to Mr. Smith’s request to have conditions

12   38 and 39 removed.

13          Additionally, Mr. Smith requests this Court modify his employment conditions (conditions 29

14   and 74) as the current conditions are not reasonably tailored given the offense conduct and are no longer

15   appropriate given the status of Mr. Smith’s case. The concern here is that under the current conditions,

16   Mr. Smith is precluded from working in a position where he could have access to credit cards and

17   transactions, for example, working for a company where he would take down a credit card number to

18   make a customer purchase, or run a credit card transaction. The parties and Pretrial agree that these

19   conditions are overly burdensome and not applicable to Mr. Smith’s case. The parties request conditions

20   29 and 74 be removed and modified to:

21                  •   Proposed Condition— Defendant refrain from employment in the telemarketing

22                      industry only where the defendant would be involved in the marketing of

23                      goods/services that pertain to the underlying offense (i.e. grant writing, banking,

24                      underwriting, mortgages).

25
26
27
28   ///
                                                           2
 1                                       CONCLUSION

 2          Accordingly, we are respectfully requesting this Court modify the conditions of Mr. Smith’s
 3   release by removing the above conditions and modifying the conditions of his employment.
 4
            DATED: June 19, 2019.
 5
                                                Respectfully submitted:
 6
                                                WRIGHT MARSH & LEVY
 7
 8                                          By: /s/ Sunethra Muralidhara
                                               Sunethra Muralidhara
 9                                             Attorney for Mark Smith
10
11
12
13
14                                          ORDER
15
                                            IT IS SO ORDERED.
16
17
                                                           __________________________
18                                                         RICHARD F. BOULWARE, II
                                                           UNITED STATES DISTRICT JUDGE
19
20                                                         DATE: June 20, 2019.
21
22
23
24
25
26
27
28
                                                       3
 1                                 UNITED STATES DISTRICT COURT

 2                                         DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                               Case No. 2:15-CR-00269-RFB-BNW
 4
                    Plaintiff,                               [PROPOSED] ORDER GRANTING
 5                                                           MODIFICATION OF PRETRIAL RELEASE
             v.                                              CONDITIONS
 6
     MARK SMITH,
 7
                    Defendant,
 8
 9
             Based on Defendant’s Unopposed Motion to Modify Conditions of Release, and good cause
10
     appearing,
11
             IT IS HEREBY ORDERED: that the conditions of Defendant Smith’s Pretrial release be
12
     modified as follows:
13
        1.   Mr. Smith is no longer required to submit to Pretrial Services for drug testing. Conditions 38
14
             and 39 are removed from his Pretrial release conditions. See ECF 5.
15
        2. Mr. Smith’s employment conditions 29 and 74 are removed and a new condition ordered:
16
                    •   Defendant refrain from employment in the telemarketing industry only where the
17                      defendant would be involved in the marketing of goods/services that pertain to the
18                      underlying offense (i.e. grant writing, banking, underwriting, mortgages).
19      3. All other conditions of Pretrial Supervision remain in effect.
20
21   IT IS SO ORDERED
22   DATE:
23
24
                                                  The Honorable Richard F. Boulware II
25                                                United States District Judge
26
27
28
                                                         4
 1                             CERTIFICATE OF ELECTRONIC SERVICE

 2          The undersigned hereby certifies that she is an employee of Wright Marsh & Levy and is a
 3   person of such age and discretion as to be competent to serve papers.
 4          That on June 19, 2019, she served an electronic copy of the above and foregoing
 5   UNOPPOSED MOTION TO MODIFY CONDITIONS OF PRETRIAL RELEASE AND
 6   PROPOSED ORDER by electronic service (ECF) to the person named below:
 7
 8                 NICHOLAS A. TRUTANICH
                   United States Attorney District of Nevada
 9                 Daniel Cowhig
10                 Assistant United States Attorney
                   501 Las Vegas Blvd. South, Suite 1100
11                 Las Vegas, Nevada 89101

12
13                                                    /s/ Debbie Caroselli
                                                      Employee Wright Marsh & Levy
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                         5
